1

2

3
                                   UNITED STATES DISTRICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    FRANK CRUZ,                                             1:19-cv-00590-LJO-SAB
7                              Plaintiff,                    ORDER GRANTING UNOPPOSED
                                                             MOTIONS TO DISMISS (ECF NOS. 10
8                       v.                                   & 11) AND MOTION TO STRIKE (ECF
                                                             NO. 12)
9    H. TY KHARAZI, dba YARRA LAW GROUP,
     et al.,
10
                               Defendants.
11

12

13          This lawsuit is one of numerous cases brought by Frank Cruz (“Plaintiff”) against Mel Abdelaziz

14 (“Abdelaziz”) and others concerning Plaintiff’s eviction from a property located in Fresno, California.

15 See ECF No. 15 (judicially noticeable state court ruling declaring Plaintiff a vexatious litigant in brings

16 a due connection with various lawsuits brought concerning the same eviction). Here, Plaintiff'’s process

17 claim under 42 U.S.C. § 1983 (“§ 1983”), as well as a state law abuse of process claim against

18 Abdelaziz, H. Ty Kharazi (“Kharazi”), who often serves as Abdelaziz’s lawyer, and Kharazi’s law firm,

19 Yarra Law Group (“YLG”). ECF No. 4. The complaint also names the County of Fresno, Margaret

20 Mims, and J. Puente as Defendants, none of whom have entered appearances in this case as of the date

21 of this Order. Id.

22          Before the Court for decision are three pending motions: two motions to dismiss and a motion to

23 strike. ECF Nos. 10-12. The first is a motion to dismiss brought by Abdelaziz, who argues he is not a

24 state actor and therefore cannot be liable under § 1983 and that the abuse of process claim should be

25 stricken under California Code of Civil Procedure § 425.16 (“Anti-SLAPP”) because it is a meritless

                                                         1
1    lawsuit aimed primarily at chilling Abdelaziz’s right to access the courts by way of bringing the

2    underlying eviction proceedings against Plaintiff. ECF No. 10. Second, Kharazi and YLG move to

3    dismiss the § 1983 claim because they too are not state actors. ECF No. 11. Kharazi and YLG also argue

4    that the abuse of process claim is meritless because the complaint fails to allege Defendants had any

5    ulterior motive in pursuing eviction. ECF No. 11. Kharazi and YLG bring a separate Anti-SLAPP

6    motion, also arguing that the abuse of process claim is a meritless lawsuit aimed at chilling their

7    litigation activities in connection with the eviction. ECF No. 12.

8           All three motions were filed on June 24, 2019, and set for hearing 28 days later, on July 22,

9    2019. On July 9, 2019, Plaintiff filed a single-paragraph opposition to all three motions, arguing the

10 motions were insufficiently noticed because Defendant gave Plaintiff only 28 days’ notice of the hearing

11 date. ECF No. 13. The Court rejected this meritless procedural objection and warned Plaintiff “that his

12 failure to file a substantive opposition to the motions may result in the Court assuming Plaintiff has

13 conceded the motions on the merits.” ECF No. 14 at 2. The Court gave Plaintiff until July 26, 2019 to

14 file any opposition(s) to the motions. Id. That date has come and gone with no filing from Plaintiff.

15          Accordingly, and for the reasons stated in the motions themselves, all three motions are

16 GRANTED. Defendants Abdelaziz, Kharazi, and YLG are dismissed from this lawsuit. The case shall

17 remain open, however, until the status of the remaining defendants is addressed.

18

19 IT IS SO ORDERED.

20      Dated:     August 7, 2019                             /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

                                                          2
